Citation Nr: 0034070	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of unauthorized hospital care 
received by the claimant at a non-VA medical facility on 
June 20 and 21, 1999, in an amount claimed as $1,084.51.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant is a veteran of active air service from August 
1952 to June 1972.  

This matter comes to the Board of Veterans Appeals (Board) 
from an initial, unfavorable determination by the Health 
Administration Service (HAS) at the VA Medical Center (MC) in 
Temple, Texas.  The claims file is under the jurisdiction of 
the Waco VA Regional Office (RO).  


REMAND

The appellant is service-connected for several disabilities 
which are rated 60 percent disabling, in combination.  He is 
not rated permanently and totally disabled due to his 
service-connected disabilities, nor is he service-connected 
for a cardiovascular disability.  Furthermore, a 
cardiovascular disability has never been held to be 
associated with and aggravating a service-connected 
disability, nor has the appellant ever received Chapter 31 
vocational rehabilitation benefits from VA.  

On June 20, 1999, the appellant was admitted through the 
emergency room of a private hospital in Austin, Texas for 
investigation of substernal chest pain.  Although he had a 
history of cardiovascular disease with "a small heart 
attack" several years earlier, further testing indicated 
that he had not suffered a heart attack at that time, and he 
was discharged the following day.  A timely request for 
authorization to receive this hospital care at VA expense was 
denied.  Subsequently, the appellant requested that VA 
reimburse him for the cost of this unauthorized period of 
hospital care which were not covered by his Medicare 
insurance, in an amount claimed as $1,084.51.  

The HAS denied the claim on the grounds that the appellant 
does not meet the criteria set forth at 38 C.F.R. § 17.120 
(2000) for the payment or reimbursement by VA of unauthorized 
medical expenses.  However, a review of the evidence of 
record indicates that the appellant is essentially contending 
that he met one of the legal criteria set forth at 38 C.F.R. 
§ 17.52 for VA authorization of private hospital care at VA 
expense because he was receiving "regular care" from VA for 
his nonservice-connected cardiovascular disability prior to 
this emergency hospitalization.  He has specifically cited to 
the provisions of 38 C.F.R. § 17.52(a)(2)(ii) (2000) in 
support of his claim, although 38 C.F.R. § 17.52 (a)(1) and 
(a)(3) may also be relevant to this claim.  It is again noted 
that a request for such authorization was received in a 
timely manner on behalf of the appellant.  See 38 C.F.R. 
§ 17.54(a) (2000).  

The RO has not yet adjudicated this claim by the appellant, 
which is inextricably intertwined with the reimbursement 
issue certified on appeal to the Board.  The certified issue 
must, therefore be held in abeyance while the intertwined 
issue is adjudicated by the originating agency.  Cf. 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this appeal is remanded for the following 
further action:  

1.  After fully developing the 
evidentiary record, the originating 
agency should adjudicate the claim 
seeking authorization for hospital care 
at a non-VA facility on June 20 and 21, 
1999.  38 C.F.R. § 17.52 (a)(1), 
(a)(2)(ii), and (a)(3) appear to be most 
relevant to this claim.  A formal, 
written record of this determination, 
setting forth the reasons and bases 
therefore, must be prepared and 
incorporated into the evidentiary record.  

2.  If the forgoing determination is 
unfavorable to the appellant, the 
originating agency should notify him in 
writing of the reasons and bases for that 
determination and inform him of his 
appellate rights with respect to that 
determination.  If a timely notice of 
disagreement is received from the 
appellant, the originating agency should 
proceed with the procedural steps for 
possible appellate review by the Board in 
the future.  

Thereafter, in accordance with proper appellate procedures, 
the case should be returned to the Board for further 
appellate review.  All issues properly in appellate status 
should be returned to the Board at the same time.  

The appellant also has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



